1

2

3
                                                               JS-6
4

5

6

7
                                   UNITED STATES DISTRICT COURT
8                                 CENTRAL DISTRICT OF CALIFORNIA
                                        WESTERN DIVISION
9

10
      G & G CLOSED CIRCUIT EVENTS,                  CASE NO. 2:20-cv-04031-WDK-JC
11
      LLC,
12
                          Plaintiff,
13
                                                        ORDER GRANTING
14                        vs.                           STIPULATED JUDGMENT
15
       JEYLIM ESPERANZA RIOS, et al.,
16
                          Defendants.
17

18

19
            TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR
20
     ATTORNEY/S OF RECORD:
21

22          By and through their counsel, the Parties to the above-entitled action hereby
23   stipulate and respectfully request that judgment in the amount of Fifty Thousand Dollars
24   ($50,000.00) inclusive of attorneys’ fees and costs be entered in favor of Plaintiff G & G
25   CLOSED CIRCUIT EVENTS, LLC and against defendant JEYLIM ESPERANZA RIOS,
26   individually and JEYLIM INVESTMENTS, LLC, an unknown business entity d/b/a
27   GODDTIS a/k/a 562 ULTRA LOUNGE.
28   ///
1    IT IS SO ORDERED:
2

3

                                                 May 19, 2021
4    ________________________________   Dated:
5
     The Honorable William D. Keller
     United States District Court
6    Central District of California
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
